DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 11 have been amended.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wouhaybi et al. (US 20200310394 herein after Wouhaybi) in view of Pettigrew et al.(US 20110264832 herein after Pettigrew).

Regarding claim 1, 11 Wouhaybi teaches a system for controlling a redundant connection in a flat network architecture, comprising:
 at least two field devices (Fig. 1 “Field Device 151 A -171 B”, [0088] “field devices (151, 161, 166, 171) are connected to the respective systems (150, 160, 165, 170)”));
 a primary control device and a primary switch (e.g. Fig. 1A “Intelligent I/O Controller”, “Ethernet TSN”, [0092] “In an example, the Intelligent I/O systems 165 may include various configurable aspects of industrial control from an Intelligent I/O controller (e.g., controller 165A, 165B)”) ;
 a secondary control device and a secondary switch (e.g. Fig. 1A “Basic I/O Controller”, “Ethernet TSN”, [0092] “In an example, the Intelligent I/O systems 165 may include various configurable aspects of industrial control from an Intelligent I/O controller (e.g., controller 165A, 165B)”);
wherein the primary control device and switch, secondary control device and switch, and the at least two field devices  are connected in a daisy chain loop topology ([00452] “The edge control topology network includes an orchestration server 4202 (e.g., as described above for orchestration 920), a bridge 4204, a plurality of edge control nodes (e.g., ECN 4206), and one or more field devices (e.g., 4208). The orchestration server 4202 is used to provision, control, or orchestrate actions at the ECN devices (e.g., 4206), which are connected for example in a ring network to each other, and to the orchestration server 4202 via the bridge 4204)”, (Examiner Note: ring topology is analogous to daisy chain loop topology”)),
wherein an Ethernet port of the primary switch is connected to control room switch via a first connection (([00452] “The edge control topology network includes an orchestration server 4202 (e.g., as described above for orchestration 920), a bridge 4204, a plurality of edge control nodes (e.g., ECN 4206), and one or more field devices (e.g., 4208), Fig. 42 “Bridge 4204”, “ECN”, Fig. 43 “Ethernet Switch 4310”),
 and an Ethernet port of secondary switch is connected to the control room switch via a second connection that is separate (([00452] “The edge control topology network includes an orchestration server 4202 (e.g., as described above for orchestration 920), a bridge 4204, a plurality of edge control nodes (e.g., ECN 4206), and one or more field devices (e.g., 4208), Fig. 42 “Bridge 4204”, “ECN”, Fig. 43 “Ethernet Switch 4310”) (Examiner Note: Two ECN are connected to the Bridge 4204 with separate connections)),
 wherein the control room switch, the primary switch, and the secondary switch use Layer 2 of the Open Systems Interconnection (OSI) model for the first and second connections  (([00452] “The edge control topology network includes an orchestration server 4202 (e.g., as described above for orchestration 920), a bridge 4204, a plurality of edge control nodes (e.g., ECN 4206), and one or more field devices (e.g., 4208). The orchestration server 4202 is used to provision, control, or orchestrate actions at the ECN devices (e.g., 4206), which are connected for example in a ring network to each other, and to the orchestration server 4202 via the bridge 4204)”, Fig. 42 “Bridge 4204”, “ECN”, Fig. 43 “Ethernet Switch 4310”, (Examiner’s Note: Uses Ethernet which is a layer 2 OSI connection);
 and wherein the secondary control device is configured operate in standby mode for the primary control device ([0120] “on a redundant pair of hosts (nodes 510A, 510B). In this configuration, the controller functionality (for control applications or implementations) is active/standby across the nodes 510A. 510B while the compute functionality (for all remaining processes) is active/active, meaning that VMs may be deployed to perform compute functionality on either host”, Fig. 43 “ethernet Switch”));
 detect failure of the primary control device ([0483] “The executions may include detecting the failure, redeploying module B on a replacement node (e.g., when the node 4720 fails), rewire inputs (e.g., from module A) or outputs (e.g., to modules E or D), as needed, and recover a previous state of module B”);
wheren the Ethernet port of the secondary switch is connected by the second connection via the control room switch to a control system (([00452] “The edge control topology network includes an orchestration server 4202 (e.g., as described above for orchestration 920), a bridge 4204, a plurality of edge control nodes (e.g., ECN 4206), and one or more field devices (e.g., 4208), Fig. 42 “Bridge 4204”, “ECN”, Fig. 43 “Ethernet Switch 4310”) (Examiner Note: Two ECN are connected to the Bridge 4204 with separate connections)).
Although Wouhaybi teaches initiate failover ([0284] “This “any to any” control architecture may have improved survivability by enabling a healthy control node to assume the acquisition and control responsibilities of a failed control node”);
Although Wouhaybi teaches the Ethernet port (Fig. 43 “ethernet Switch”), , Wouhaybi does not explicitly teach switch via a second connection that is separate from and provided for redundancy of the first connection, and enable the port.
Pettigrew teaches switch via a second connection that is separate from and provided for redundancy of the first connection ([0012] “. In accordance with various embodiments of the invention, a plurality of redundant linking devices may be provided in order to facilitate communication between the Fieldbus devices and the external controller. For example, a primary linking device and a secondary linking device may be provided. The primary linking device may detect a loss in network connectivity with the controller and direct a switching or switchover of communications control to the secondary linking device”) and enable the port a secondary switch([0051] “At block 255, the primary linking device 110 may direct a switching or switchover in communications control to the secondary linking device 112. For example, the primary linking device 110 may communicate a control signal to the secondary linking device 112 that instructs the secondary linking device 112 to take over communications control … As desired, the secondary linking device 112 may be established as a new primary linking device”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have Wouhaybi to incorporate the teachings of Pettigrew. One of ordinary skill in the art would have been motivated to make this modification in order to increase reliability of system.

Regarding claim 7, Wouhaybi teaches wherein the secondary switch is integrated in the secondary control device (Fig. 43 “ethernet Switch”, [00452] “The edge control topology network includes an orchestration server 4202 (e.g., as described above for orchestration 920), a bridge 4204, a plurality of edge control nodes (e.g., ECN 4206), and one or more field devices (e.g., 4208). The orchestration server 4202 is used to provision, control, or orchestrate actions at the ECN devices (e.g., 4206), which are connected for example in a ring network to each other, and to the orchestration server 4202 via the bridge 4204)”, Fig. 42 “Bridge 4204”, “ECN”, Fig. 43 “Ethernet Switch 4310”); and/or wherein the primary switch is integrated in the primary control device  (Fig. 43 “ethernet Switch”, [00452] “The edge control topology network includes an orchestration server 4202 (e.g., as described above for orchestration 920), a bridge 4204, a plurality of edge control nodes (e.g., ECN 4206), and one or more field devices (e.g., 4208). The orchestration server 4202 is used to provision, control, or orchestrate actions at the ECN devices (e.g., 4206), which are connected for example in a ring network to each other, and to the orchestration server 4202 via the bridge 4204)”, Fig. 42 “Bridge 4204”, “ECN”, Fig. 43 “Ethernet Switch 4310”).

Claims 2, 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wouhaybi in view of Pettigrew as applied to claim 1, 7, 11 above, and further in view of Drury (US10116517 herein after Drury).


Regarding claim 2, Wouhaybi does not teach wherein the primary control device is configured to enable and disable an Ethernet port of the primary switch.
 Pettigrew teaches  wherein the primary control device is configured to enable the primary switch ([0053] “Based upon a detection of a loss in network communications between a primary segment and the Fieldbus devices 115a-n, communications control may be switched or switched over to a secondary segment. In this regard, communications between the linking device 110 and the Fieldbus devices 115a-n may be maintained if there is a loss of network connectivity between the primary segment and the Fieldbus devices 115a-n”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have Wouhaybi to incorporate the teachings of Pettigrew. One of ordinary skill in the art would have been motivated to make this modification in order to increase reliability of system.
Pettigrew does not teach enable and disable an Ethernet port.
Drury teaches enable and disable an Ethernet port (col 18 lines 49-55 “The port status change request 814 can instruct the reference device, device C 510 to re-enable its Ethernet port … The RTG 502 may then repeat the above process for the new reference device, and continue until each of the previously discovered devices 506-518 have been designated as the reference device (e.g. had a port disabled”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wouhaybi, Pettigrew to incorporate the teachings of Drury. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility of system.


Regarding claim 4, Wouhaybi does not teach wherein the secondary and/or primary control device is configured to enable and disable the Ethernet port via port-based network access control protocol. 
Pettigrew teaches wherein the secondary and/or primary control device is configured to enable ([0051] “At block 255, the primary linking device 110 may direct a switching or switchover in communications control to the secondary linking device 112. For example, the primary linking device 110 may communicate a control signal to the secondary linking device 112 that instructs the secondary linking device 112 to take over communications control … As desired, the secondary linking device 112 may be established as a new primary linking device”) via port-based network access control protocol ([0025] “Examples of suitable networks and/or data buses include, but are not limited to, a local area network, a wide area network, the Internet, a radio frequency (RF) network, a Bluetooth.TM. enabled network, any suitable wired network, any suitable wireless network, or any suitable combination of wired and wireless networks … Ethernet network, one or more Ethernet switches may be provided. The Ethernet switches may route data within the network 120”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have Wouhaybi to incorporate the teachings of Pettigrew. One of ordinary skill in the art would have been motivated to make this modification in order to increase reliability of system.
Pettigrew does not teach is configured to enable and disable an Ethernet port
However, Drury teaches is configured to enable and disable an Ethernet port (col 18 lines 49-55 “The port status change request 814 can instruct the reference device, device C 510 to re-enable its Ethernet port … The RTG 502 may then repeat the above process for the new reference device, and continue until each of the previously discovered devices 506-518 have been designated as the reference device (e.g. had a port disabled”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wouhaybi, Pettigrew to incorporate the teachings of Drury. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility of system.





Regarding claim 14, Wouhaybi teaches a primary switch (Fig. 43 “ethernet Switch”, [00452] “The edge control topology network includes an orchestration server 4202 (e.g., as described above for orchestration 920), a bridge 4204, a plurality of edge control nodes (e.g., ECN 4206), and one or more field devices (e.g., 4208). The orchestration server 4202 is used to provision, control, or orchestrate actions at the ECN devices (e.g., 4206), which are connected for example in a ring network to each other, and to the orchestration server 4202 via the bridge 4204)”, Fig. 42 “Bridge 4204”, “ECN”, Fig. 43 “Ethernet Switch 4310”).
Wouhaybi and Pettigrew does not teach further comprising the control device being configured for: disabling an Ethernet port.
Drury teaches further comprising the control device being configured for: disabling an Ethernet port (col 18 lines 49-55 “The port status change request 814 can instruct the reference device, device C 510 to re-enable its Ethernet port … The RTG 502 may then repeat the above process for the new reference device, and continue until each of the previously discovered devices 506-518 have been designated as the reference device (e.g. had a port disabled”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wouhaybi, Pettigrew to incorporate the teachings of Drury. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility of system.


Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wouhaybi in view of Pettigrew applied to claims 1, 7, 11,  above, and further in view of Drury and further in view of Jones et al. (US 10200203 herein after Jones).

Regarding claim 5, Wouhaybi does not teach wherein the secondary and/or primary control device is configured to enable and disable the Ethernet port via a proprietary protocol for remote configuring of network equipment. 
Pettigrew teaches wherein the secondary and/or primary control device is configured to enable ([0051] “At block 255, the primary linking device 110 may direct a switching or switchover in communications control to the secondary linking device 112. For example, the primary linking device 110 may communicate a control signal to the secondary linking device 112 that instructs the secondary linking device 112 to take over communications control … As desired, the secondary linking device 112 may be established as a new primary linking device”) for remote configuring of network equipment ([0025] “Examples of suitable networks and/or data buses include, but are not limited to, a local area network, a wide area network, the Internet, a radio frequency (RF) network, a Bluetooth.TM. enabled network, any suitable wired network, any suitable wireless network, or any suitable combination of wired and wireless networks … Ethernet network, one or more Ethernet switches may be provided. The Ethernet switches may route data within the network 120”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have Wouhaybi to incorporate the teachings of Pettigrew. One of ordinary skill in the art would have been motivated to make this modification in order to increase reliability of system.
Pettigrew does not teach is configured to enable and disable an Ethernet port, via a proprietary protocol.
However, Drury teaches is configured to enable and disable an Ethernet port (col 18 lines 49-55 “The port status change request 814 can instruct the reference device, device C 510 to re-enable its Ethernet port … The RTG 502 may then repeat the above process for the new reference device, and continue until each of the previously discovered devices 506-518 have been designated as the reference device (e.g. had a port disabled”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wouhaybi, Pettigrew to incorporate the teachings of Drury. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility of system.
Drury does not teach via a proprietary protocol.
However, Jones teaches via a proprietary protocol (col 6 lines 65-67 “The system may have a secure network through Fox”, Fox is a proprietary protocol).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wouhaybi, Pettigrew, and Drury to incorporate the teachings of Jones. One of ordinary skill in the art would have been motivated to make this modification in order to increase security of the network.

Regarding claim 6, Wouhaybi does not teach wherein the proprietary protocol for remote configuring of network equipment comprises Ethernet frames for transmitting commands and/or configuration settings.
Pettigrew teaches wherein the protocol for remote configuring of network equipment comprises Ethernet frames ([0025] “Examples of suitable networks and/or data buses include, but are not limited to, a local area network, a wide area network, the Internet, a radio frequency (RF) network, a Bluetooth.TM. enabled network, any suitable wired network, any suitable wireless network, or any suitable combination of wired and wireless networks … Ethernet network, one or more Ethernet switches may be provided. The Ethernet switches may route data within the network 120”) for transmitting commands ([0028] “such as one or more workstations 130 at which an operator may be presented with information associated with the control system operation and/or enter user commands”, [0029] “The control module 147 may be further operable to generate command signals associated with the operation of the control system 100 and to direct the communication of the generated signals to other components of the control system 100, for example, to the Fieldbus devices 115a-n”) and/or configuration settings.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have Wouhaybi to incorporate the teachings of Pettigrew. One of ordinary skill in the art would have been motivated to make this modification in order to increase reliability of system.
Pettigrew, Drury, does not teach proprietary protocol.
Jones teaches proprietary protocol (col 6 lines 65-67 “The system may have a secure network through Fox”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wouhaybi Pettigrew, Drury to incorporate the teachings of Jones. One of ordinary skill in the art would have been motivated to make this modification in order to increase security of the network.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wouhaybi in view of Pettigrew as applied to claims 1, 7, 11 above, and further in view of Armbruster et al (US 20140341224 herein after Armbruster).

Regarding claim 8, Wouhaybi teaches secondary or primary control device (e.g. Fig. 1A “Intelligent I/O Controller”, “Ethernet TSN”, [0092] “In an example, the Intelligent I/O systems 165 may include various configurable aspects of industrial control from an Intelligent I/O controller (e.g., controller 165A, 165B)”).
Pettigrew does not teach wherein the primary and secondary switch are integrated in the device.
However, Armbruster teaches wherein the primary and secondary switch are integrated in the device (Fig 3 “Eth-Sw a 4”, “Eth-Sw b 5”, [0049] “In this case, the network devices 100, 200, 300 used are each redundantly equipped with two CPUs 2, 3, 202, 203, 302, 303 and associated switch devices 4, 5, 204, 205, 304, 305”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wouhaybi, Pettigrew, to incorporate the teachings of Armbruster. One of ordinary skill in the art would have been motivated to make this modification in order to increase reliability of system.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wouhaybi in view of Pettigrew as applied to claims 1, 7, 11 above, and further in view of Tezcan et al.(US20060248377 herein after Tezcan).

Regarding claim 9, Wouhaybi teaches wherein the secondary and/or primary control device, integrated switch (Fig. 43 “ethernet Switch”, [00452] “The edge control topology network includes an orchestration server 4202 (e.g., as described above for orchestration 920), a bridge 4204, a plurality of edge control nodes (e.g., ECN 4206), and one or more field devices (e.g., 4208). The orchestration server 4202 is used to provision, control, or orchestrate actions at the ECN devices (e.g., 4206), which are connected for example in a ring network to each other, and to the orchestration server 4202 via the bridge 4204)”, Fig. 42 “Bridge 4204”, “ECN”, Fig. 43 “Ethernet Switch 4310”).
Wouhaybi, Pettigrew, does not teach is configured to write an IC register of the switch, the IC register comprising configuration settings of the switch.
However, Tezcan teaches is configured to write an IC register of the switch, the IC register comprising configuration settings of the switch ([0036] “a packet processing switch IC chip 200 according to further embodiments of the present invention may be user-configurable to provide various port configurations, packet processing scenarios, and/or switching functions defined in, for example, configuration registers 250. The configuration registers 250 may, for example, store parameters”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wouhaybi Pettigrew to incorporate the teachings of Tezcan. One of ordinary skill in the art would have been motivated to make this modification in order to improve system configuration.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wouhaybi in view of Pettigrew as applied to claim 1, 7, 11 above, and further in view of Tanzman (US7032029 herein after Tanzman).

Regarding claim 16, Wouhaybi, Pettigrew does not teach wherein both the primary control device and the secondary control device are powered on and only the primary control device executes applicable programs,
 and during normal operation active data of the primary control device is exchanged with the secondary control device.
However, Tanzman teaches wherein both the primary control device and the secondary control device are powered on and only the primary control device executes applicable programs(col 3 lines 60-67 “Programmable logic controllers (PLC) 12 have been integrated with control systems in an active, hot standby or backup configuration wherein the primary controller can be Swapped or exchanged by operator personnel with a readily available backup controller when a failure to the primary controller is detected”), 
and during normal operation active data of the primary control device is exchanged with the secondary control device ( col 4, lines 25 -30 “The network module board 16 of each respective PLC 12 must communicate with each other to successfully exchange their respective IP addresses”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of  Wouhaybi, Pettigrew to incorporate the teachings of Tanzman. One of ordinary skill in the art would have been motivated to make this modification in order to increase the robustness of the system.


Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive.
Applicant’s Argument 1
Applicant remarks that Wouhaybi does not specify that the I/O controllers are connected to a control system via primary and secondary switches that use Layer 2 of the OSI model.
Examiner’s Response 1
Examiner respectfully disagrees. Wouhaybi in Fig 1A shows that the connections are using Ethernet. Ethernet is a form of Layer 2 OSI.

Applicant’s Argument 2
Applicant remarks  Wouhaybi does not teach wherein the primary control device and switch, secondary control device and switch, and the at least two field devices are connected in a daisy chain loop topology. The configurations of any connections to the ECN network for providing presumed redundancy would not be readily known to one skilled in the art.
Examiner’s Response 2
Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., The configurations of any connections to the network for providing presumed redundancy) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s Argument 3
Applicant remarks Wouhaybi does not teach "and wherein the secondary control 
device is configured to . . . detect failure of the primary control device.", any to any" relationships which are enabled by a multi-layered field device 
redundancy bus (MLFDB) (see para. [0077]). The MLFDB is not compatible with the claimed daisy chain loop topology
Examiner’s Response 3
Examiner respectfully disagrees. Wouhaybi teaches “wherein the secondary control device is configured to . . . detect failure of the primary control device." in [0483] “The executions may include detecting the failure, redeploying module B on a replacement node (e.g., when the node 4720 fails), rewire inputs (e.g., from module A) or outputs (e.g., to modules E or D), as needed, and recover a previous state of module B”)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 10am -6 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.T.F./Examiner, Art Unit 2411  

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411